Conformed UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 1) (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14785 GSE Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 52-1868008 (State of incorporation) (I.R.S. Employer Identification Number) 1332 Londontown Blvd., Suite 200, Sykesville MD (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(410) 970-7800 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Name of each exchange on which registered Common Stock, $.01 par value NYSE Amex Stock Exchange SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [ ]No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer[] Accelerated filer[ X ] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12(b)-2 of the Exchange Act).Yes[]No [X] The aggregate market value of Common Stock held by non-affiliates of the Registrant was $103,059,776 on June 30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, based on the closing price of such stock on that date of $6.75. The number of shares outstanding of the registrant’s Common Stock as of March 10, 2010 was 18,933,700 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's Proxy Statement for the 2010 Annual Meeting of Stockholders to be filed pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended, are incorporated by reference into Part III. 1 GSE SYSTEMS, INC. FORM 10-K/A For the Year Ended December 31, 2009 EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K for the fiscal year ended December 31, 2009 is being filed to comply with Rule 3-09 of Regulation S-X of the Securities and Exchange Commission.Rule 3-09 requires that separate financial statements be filed for a 50 percent or less owned entity accounted for by the equity method when the equity income (loss) recorded by the registrant accounts for 20% or more of the registrant’s pretax income (loss).When a loss has been incurred by either the parent and its consolidated subsidiaries, or the tested entity, but not both, the equity in the income or loss of the tested entity is excluded from the income of the parent and its consolidated subsidiaries for the test.For the year ended December 31, 2009, we recorded an equity loss of $732,000 from our 10% investment in the Emirates Simulation Academy LLC which is headquartered in Abu Dhabi, United Arab Emirates. This equity loss totaled 86% of the pretax income of the Company, after excluding the ESA equity loss, for the year ended December 31, 2009.Accordingly we are filing the audited financial statements of the Emirates Simulation Academy LLC for the year ended December 31, 2009 as Exhibit 99.1 of this Annual Report on Form 10-K/A. TABLE OF CONTENTS PART IV Item 15. Exhibits and Financial Statement Schedules. 3 SIGNATURES 3 Exhibits Index 4 2 GSE SYSTEMS, INC. FORM 10-K/A For the Year Ended December 31, 2009 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) (1)List of Financial Statements No financial statements are filed with this report on Form 10-K/A. (a) (2)List of Schedules No financial statement schedules are filed with this report on Form 10-K/A. (a) (3)List of Exhibits The Exhibits which are filed with this report on Form 10-K/A are set forth in the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GSE Systems, Inc. Date: June 30, 2010By:/ s / JOHN V. MORAN John Moran Chief Executive Officer Date: June 30, 2010By:/ s / JEFFERY G. HOUGH Jeffery G. Hough Sr. Vice President & Chief Financial Officer 3 GSE SYSTEMS, INC. FORM 10-K/A For the Year Ended December 31, 2009 Exhibit Description of Exhibit Consents of Experts and Counsel Consent of KPMG LLP, filed herewith. Consent of Deloitte & Touche (M.E.), filed herewith. Certifications Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, filed herewith. Section 1350 Certifications Certification of Chief Executive Officer and Chief Financial Officer of the Company pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, filed herewith. Additional Exhibits Emirates Simulation Academy LLC reports and financial statements for the year ended 31 December 2009, filed herewith. 4
